DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 4/27/2022.
Claims 1, 10, 19, and 21 are amended by this Examiner’s Amendment.
Claims 1-24 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Pooya Shoghi (Applicant's Representative, Reg. No. 74,089) on 5/17/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 10: insert " and describes a negative match status when the unprocessed write request ledger is empty" after "object identifier"
(Currently Amended)
line 8: insert " and describes a negative match status when the unprocessed write request ledger is empty" after "object identifier"
(Currently Amended)
line 10: insert " and describes a negative match status when the unprocessed write request ledger is empty" after "object identifier"
(Currently Amended)
lines 15-18: replace the text of lines 15-18 with " determine a match status that describes an affirmative match status when the unprocessed write request ledger comprises one or more unprocessed sequence numbers corresponding to one or more unprocessed write requests for the data object identifier and describes a negative match status when the unprocessed write request ledger is empty."
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by enabling effective and efficient management of read and write operations in collaborative data interaction environments utilizing asynchronous write request management and partially decoupled read request management.
The most similar prior art to the inventions of the instant application is a combination of non-patent literature "THE CACHE MEMORY BOOK SECOND EDITION" ("Handy") in view of non-patent literature "Computer Organization and Architecture Pipelining | Set 2 (Dependencies and Data Hazard)" ("GFG") in view of non-patent literature "Coherence Developer's Guide" ("Oracle") in view of USPGPUB 2011/0197029 ("Saha") and further in view of non-patent literature "Hermes: On collaboration across heterogeneous collaborative editing services in the cloud" ("Xia"). The combination of Handy, GFG, Oracle, Saha, and Xia teaches a computer system that maintains a journal of read and write operations.
None of the combination of Handy, GFG, Oracle, Saha, and Xia teaches or suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…in response to receiving the read request, determine a match status for the data object identifier based on an unprocessed write request ledger, wherein the match status describes an affirmative match status when the unprocessed write request ledger comprises one or more unprocessed sequence numbers that describe one or more unprocessed write requests for the data object identifier and describes a negative match status when the unprocessed write request ledger is empty; in response to determining that the match status describes the affirmative match status, wait until an earlier-satisfied retrieval condition of a set of data retrieval conditions is satisfied before generating an update data object associated with the data object identifier based on a latest state of target data associated with the data object identifier, wherein the set of data retrieval conditions comprises a first data retrieval condition that is satisfied when all of the one or more unprocessed write requests are marked as processed and a second data retrieval condition that is satisfied when a waiting period is expired…" in combination with the other claimed features of the inventions of the instant application are neither taught nor suggested by the combination of Handy, GFG, Oracle, Saha, and Xia.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135